Exhibit 10.1

 

 

SECOND AMENDED AND RESTATED ADVISORY AGREEMENT

between

TriLinc Advisors, LLC,

and

TriLinc Global Impact Fund, LLC

February 14, 2018

 

NY 247105333v2

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page

Article 1 DEFINITIONS

1

Article 2 APPOINTMENT

3

Article 3 DUTIES OF THE ADVISOR

3

3.01Offering Services3

3.02Acquisition Services4

3.03Asset Management Services5

3.04Accounting and Other Administrative Services6

3.05Member Services7

3.06Financing Services7

3.07Disposition Services8

3.08Other Services.8

3.09Sub-Advisors8

Article 4 AUTHORITY OF ADVISOR

8

4.01General8

4.02Powers of the Advisor8

4.03Approval by the Managers9

4.04Fiduciary Obligation.9

Article 5 BANK ACCOUNTS

9

Article 6 RECORDS AND FINANCIAL STATEMENTS

9

Article 7 LIMITATION ON ACTIVITIES

9

Article 8 RELATIONSHIP WITH MANAGERS AND OFFICERS

10

Article 9 FEES

10

9.01Asset Management Fees10

1

NY 247105333v2

--------------------------------------------------------------------------------

 

9.02Subordinated Incentive Fee on Income11

9.03Incentive Fee on Capital Gains.11

Article 10 EXPENSES

11

10.01General11

10.02Reimbursement to Advisor13

10.03Organization and Offering Expenses.13

10.04Operating Expenses.13

10.05Limitation on Fees and Expenses13

Article 11 OTHER SERVICES

13

Article 12 RELATIONSHIP OF ADVISOR AND COMPANY; OTHER ACTIVITIES AND OBLIGATIONS
OF THE ADVISOR

14

12.01Relationship14

12.02Time Commitment14

12.03Investment Opportunities and Allocation14

12.04Representations of the Advisor.14

Article 13 THE TRILINC NAME

15

Article 14 TERM AND TERMINATION OF THE AGREEMENT

15

14.01Term15

14.02Termination by Either Party15

14.03Termination by the Company15

14.04Termination by the Advisor15

14.05Payments on Termination and Survival of Certain Rights and Obligations16

Article 15 ASSIGNMENT

16

Article 16 INDEMNIFICATION AND LIMITATION OF LIABILITY

17

16.01Indemnification by the Company17

16.02Indemnification by the Advisor17

2

NY 247105333v2

--------------------------------------------------------------------------------

 

16.03Advisor’s Liability17

Article 17  MISCELLANEOUS

19

17.01Notices19

17.02Modification19

17.03Severability19

17.04Construction19

17.05Entire Agreement19

17.06Waiver20

17.07Gender20

17.08Titles Not to Affect Interpretation20

17.09Counterparts20

 

 

3

NY 247105333v2

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED ADVISORY AGREEMENT

This Second Amended and Restated Advisory Agreement, dated as of February 14,
2018, is between TriLinc Advisors, LLC, a Delaware limited liability company,
and TriLinc Global Impact Fund, LLC, a Delaware limited liability company (the
“Agreement”).

W I T N E S S E T H

WHEREAS, the Company (as hereinafter defined) desires to avail itself of the
knowledge, experience, sources of information, advice, assistance and certain
facilities available to the Advisor (hereinafter defined) and to have the
Advisor undertake the duties and responsibilities hereinafter set forth herein
on the terms set forth in this Agreement;

WHEREAS, the Advisor is willing to undertake to render such services on the
terms and conditions hereinafter set forth; and

WHEREAS, the Company and the Advisor wish to amend and restate the Amended and
Restated Advisory Agreement, dated as of February 23, 2014, among the parties
hereto in order to renew the arrangements for an additional year and as
otherwise set forth herein.

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto agree as follows:

Article 1
DEFINITIONS

The following defined terms used in this Second Amended and Restated Advisory
Agreement shall have the meanings specified below:

“Acquisition Expenses” has the meaning set forth in the Operating Agreement.

“Act” means the Delaware Limited Liability Company Act, 6 Del. C. §§ 18-101 et.
seq., as the same may be amended from time to time. All references herein to
sections of the Act shall include any corresponding provisions of succeeding
law.

“Advisor” means (i) TriLinc Advisors, LLC, a Delaware limited liability company,
or (ii) any successor advisor to the Company.

“Affiliate” has the meaning set forth in the Operating Agreement.  For the
purposes of this Agreement, the Advisor shall not be deemed to be an Affiliate
of the Company, and vice versa.

“Board of Managers” means the Board of Managers of the Company.

“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute thereto.  Reference to any provision of the Code shall
mean such provision as in effect from time to time, as the same may be amended,
and any successor provision thereto, as interpreted by any applicable
regulations as in effect from time to time.

NY 247105333v2

--------------------------------------------------------------------------------

 

“Company” means TriLinc Global Impact Fund, LLC, a Delaware limited liability
company.

“Front End Fees” has the meaning set forth in the Operating Agreement.

“GAAP” is defined in Article 6.

“Gross Assets” is defined in Section 9.01.

“Gross Proceeds” has the meaning set forth in the Operating Agreement.

“Independent Manager” has the meaning set forth in the Operating Agreement.

“Investment in Company Assets” means the amount of capital contributions
actually paid or allocated to the origination or purchase of assets by the
Company (including working capital reserves allocable thereto, except that
working capital reserves in excess of 3% shall not be included) and other cash
payments such as interest and taxes, but excluding Front End Fees.

“Manager” means a member of the Board of Managers of the Company.

“Dealer Manager” means SC Distributors, LLC, a Delaware limited liability
company, or such other entity selected by the Board of Managers to act as the
managing dealer for the Offering.

“Members” means the holders of record of Units.

“Offering” means a public offering of Units pursuant to any Prospectus.

“Operating Agreement” means the Fifth Amended and Restated Limited Liability
Company Agreement of the Company, as amended from time to time.

“Organization and Offering Expenses” has the meaning set forth in the Operating
Agreement.

“Net Assets” means the (a) cumulative proceeds generated from sales of the
Company’s Units, including proceeds from the Distribution Reinvestment Plan, net
of Front End Fees and (b) reduced for (i) Distributions paid to the Company’s
Members that represent return of capital and (ii) amounts paid for unit
repurchases pursuant to the unit repurchase program.

“Person” means an individual, corporation, partnership, estate, trust, a portion
of a trust permanently set aside for or to be used exclusively for the purposes
described in Section 642(c) of the Code, association, private foundation within
the meaning of Section 509(a) of the Code, joint stock company or other entity.

“Preferred Return” is defined in Section 9.02.

“Pre-incentive Fee Net Investment Income” means interest income, dividend income
and any other income accrued during the calendar quarter, minus the Company’s
operating expenses for the quarter, including the asset management fee and
operating expenses reimbursed to the

2

NY 247105333v2

--------------------------------------------------------------------------------

 

Advisor. Pre-incentive fee net investment income does not include any realized
capital gains, realized capital losses or unrealized capital appreciation or
depreciation.

“Prospectus” means the Company’s final prospectus for any public offering within
the meaning of Section 2(10) of the Securities Act of 1933, as amended.

“Securities” means any class or series of units of or interests in the Company,
including units, preferred units, special units and any other evidences of
equity or beneficial or other interests, voting trust certificates, bonds,
debentures, notes or other evidences of indebtedness, secured or unsecured,
convertible, subordinated or otherwise, or in general any instruments commonly
known as “securities” or any certificates of interest, shares or participations
in, temporary or interim certificates for, receipts for, guarantees of, or
warrants, options or rights to subscribe to, purchase or acquire, any of the
foregoing.

“Sub-Advisor” means any Person or entity that has been engaged by the Advisor, a
subsidiary of the Advisor, the Company, and/or a subsidiary of the Company to
source, evaluate and monitor investments of the Company, or any subsidiary of
the Company, or perform other duties of the Advisor pursuant to this Agreement
and has entered into a sub-advisory agreement with the Advisor, a subsidiary of
the Advisor, the Company, and/or a subsidiary of the Company.

“Units” means units of limited liability company interest in the Company.

“Termination Date” means the date of termination of this Agreement.

“TriLinc” means TriLinc Global, LLC and its Affiliates.

Article 2
APPOINTMENT

The Company hereby appoints the Advisor to serve as its advisor on the terms and
conditions set forth in this Agreement, and the Advisor hereby accepts such
appointment.

Article 3
DUTIES OF THE ADVISOR

The Advisor is responsible for managing, operating, directing and supervising
the operations and administration of the Company and its assets, and for
overseeing the performance of the Sub-Advisors, to the fullest extent allowed by
law.  The Advisor shall, either directly or by engaging an Affiliate, the Dealer
Manager, the Sub-Advisors or another third party, perform the following duties:

Offering Services

.  The Advisor shall manage and supervise:

(i)Development of the product offering, including the determination of the
specific terms of the Securities to be offered by the Company, preparation of
all offering and related documents, and obtaining all required regulatory
approvals of such documents;

3

NY 247105333v2

--------------------------------------------------------------------------------

 

(ii)Along with the Dealer Manager, approval of the participating broker dealers
and negotiation of the related selling agreements;

(iii)Coordination of the due diligence process relating to participating broker
dealers and their review of any Prospectus and other Offering and Company
documents;

(iv)Preparation and approval of all marketing materials contemplated to be used
by the Dealer Manager or others in the Offering of the Company’s Securities;

(v)Along with the Dealer Manager, negotiation and coordination with the transfer
agent for the receipt, collection, processing and acceptance of subscription
agreements, commissions, and other administrative support functions;

(vi)Creation and implementation of various technology and electronic
communications related to the Offering of the Company’s Securities; and

(vii)All other services related to organization of the Company or the Offering,
whether performed and incurred by the Advisor or its Affiliates.

3.02Acquisition Services.  The Advisor shall (or shall retain other Persons to):

(i)Serve as the Company’s investment and financial advisor and provide relevant
market research and economic and statistical data in connection with the assets
of the Company, investment objectives and policies;

(ii)Subject to the investment objectives and policies of the Company: (a)
locate, analyze and select potential investments; (b) structure and negotiate
the terms and conditions of transactions pursuant to which investments will be
made; (c) acquire, originate and dispose of assets and other investments on
behalf of the Company (including through joint ventures); (d) arrange for
financing and refinancing and make other changes in the asset or capital
structure of investments in the assets and other investments of the Company; (e)
select joint venture partners and structure corresponding agreements; and (f)
enter into agreements for investments of the Company;

(iii)Provide global macro-economic forecasting, including in-depth analyses of
developing economic regions and specific countries, global trends and currency
movements;

(iv)Provide in-depth asset class analysis, including liquidity, risk and return
attributes as part of initial and ongoing asset allocation;

(v)Find, due diligence and select Sub-Advisors who will be responsible for:

 

(a)

sourcing, underwriting, presenting and executing appropriate investments
consistent with the Company’s investment policies and objectives;

 

(b)

managing the Company’s relationship with borrowers and other investment
counterparts; and

4

NY 247105333v2

--------------------------------------------------------------------------------

 

 

(c)

managing investment documentation and monitoring investment compliance with all
relevant covenants, representations and warranties;

(vi)Originate, underwrite and analyze potential investment opportunities
consistent with the Company’s investment policies and objectives and with the
Company’s investment guidelines and restrictions as described in the
Prospectus or as otherwise provided to the Advisor;  

(vii)Structure and negotiate the terms and conditions of the Company’s
investments;

(viii)Make investments on the Company’s behalf based on the underwriting
guidelines approved by the Board of Managers and in compliance with the
Company’s investment objectives and policies and with the Company’s investment
guidelines and restrictions as described in the Prospectus or as otherwise
provided to the Advisor;  

(ix)Perform borrower level and market specific due diligence on prospective
investments and create due diligence reports summarizing the results of such
work; and

(x)Consult with the Company’s officers and the Board of Managers and provide
assistance with the evaluation and approval of potential investment dispositions
and sales, including reports to the Board of Managers regarding the foregoing.

3.03Asset Management Services. The Advisor shall (or shall retain other Persons
to):

(i)Investigate, select, and, on behalf of the Company, engage and conduct
business with such Persons as the Advisor deems necessary to the proper
performance of its obligations hereunder, including but not limited to
consultants, accountants, lenders, technical advisors, attorneys, brokers,
underwriters, corporate fiduciaries, escrow agents, depositaries, custodians,
agents for collection, insurers and insurance agents and any and all Persons
acting in any other capacity deemed by the Advisor necessary or desirable for
the performance of any of the foregoing services;

(ii)Monitor applicable markets and obtain reports (which may be prepared by the
Advisor or its Affiliates) where appropriate, concerning the value of
investments of the Company;

(iii)Monitor and evaluate the performance of investments of the Company;

(iv)Provide daily management services to the Company and perform and supervise
the various management and operational functions related to the Company’s
investments;

(v)Supervise, monitor and evaluate the performance of Sub-Advisors and
individual investments in accordance with the Company’s investment policies and
objectives;

5

NY 247105333v2

--------------------------------------------------------------------------------

 

(vi)Coordinate and manage relationships between the Company and any joint
venture partners;

(vii)Provide portfolio management functions;

(viii)Oversee, monitor and asset manage in-place portfolio assets in each of the
regions in which the Sub-Advisors operate;

(ix)Evaluate the Company’s investments to ensure such investments meet the
Company’s impact objectives and regularly monitor and report on the economic,
social and/or environmental impact of the Company’s investments;

(x)Enforce rights and recourse of the Company granted pursuant to investment
documents where appropriate;

(xi)Supervise, monitor and evaluate the performance of investments and
collateral assets;

(xii)Evaluate the Company’s investments to ensure such investments meet the
Company’s environmental, social and governance (ESG) criteria and regularly
monitor and report on the ESG practices; and

(xiii)Pursue transaction modifications.

3.04Accounting and Other Administrative Services.  The Advisor shall (or shall
retain other Persons to):

(i)Manage and perform the various administrative functions necessary for the
management of the day-to-day operations of the Company;

(ii)From time-to-time, or at any time reasonably requested by the Managers, make
reports to the Managers on the Advisor’s performance of services to the Company
under this Agreement;

(iii)Coordinate with the Company’s independent accountants and auditors to
prepare and deliver to the Company’s audit committee an annual report covering
the Advisor’s compliance with certain material aspects of this Agreement;

(iv)Provide or arrange for administrative services and items, legal and other
services, office space, office furnishings, personnel and other overhead items
necessary and incidental to the Company’s business and operations;

(v)Provide financial and operational planning services;

(vi)Maintain accounting data and any other information concerning the activities
of the Company as shall be needed to prepare and file all periodic financial
reports and returns required to be filed by the Company with the Securities and
Exchange Commission and any other regulatory agency, including annual financial
statements;

6

NY 247105333v2

--------------------------------------------------------------------------------

 

(vii)Maintain all appropriate books and records of the Company;

(viii)Oversee tax and compliance services and risk management services and
coordinate with appropriate third parties, including independent accountants and
other consultants, on related tax matters;

(ix)Supervise the performance of such ministerial and administrative functions
as may be necessary in connection with the daily operations of the Company;

(x)Provide the Company with all necessary cash management services;

(xi)Manage and coordinate with the transfer agent regarding the distribution
process and payments to Members;

(xii)Consult with the officers and Managers of the Company and assist in
evaluating and obtaining adequate insurance coverage based upon risk management
determinations;

(xiii)Assist in the administration of distribution reinvestment plans,
transfers, redemptions, and all exception requests;

(xiv)Provide the officers and Managers with timely updates related to the
overall regulatory environment affecting the Company, as well as managing
compliance with such matters, including but not limited to compliance with the
Sarbanes-Oxley Act of 2002;

(xv)Consult with the officers and the Board of Managers relating to the
corporate governance structure and appropriate policies and procedures related
thereto; and

(xvi)Oversee all reporting, record keeping, internal controls and similar
matters in a manner to allow the Company to comply with applicable law including
the Sarbanes-Oxley Act.

3.05Member Services.  The Advisor shall (or shall retain other Persons to):

(i)Manage communications with the Members, including answering phone calls,
preparing and sending written and electronic reports, providing recommendations
for marketing materials and other communications;

(ii)Assist in public relations activities relating to the Company including, but
not limited to, the development and administration of press releases, media
relations, media coverage and by-lined articles and the development of websites
to provide access for investors to financial reporting, financial advisor access
to sales materials, and general information relating to the Company, such as
government filings and informational presentations; and

(iii)Establish technology infrastructure to assist in providing Member support
and service.

3.06Financing Services.  The Advisor shall (or shall retain other Persons to):

7

NY 247105333v2

--------------------------------------------------------------------------------

 

(i)Identify and evaluate potential financing and refinancing sources, engaging a
third-party broker if necessary;

(ii)Negotiate terms, arrange and execute financing agreements;

(iii)Manage relationships between the Company and its lenders; and

(iv)Monitor and oversee the service of the Company’s debt facilities and other
financings.

3.07Disposition Services.  The Advisor shall (or shall retain other Persons to):

(i)Consult with the Board of Managers and provide assistance with the evaluation
and approval of potential asset dispositions, sales or other liquidity events
and reinvestment of returned capital; and

(ii)Structure and negotiate the terms and conditions of transactions pursuant to
which investments may be sold.

3.08Other Services.  The Advisor shall perform any other services reasonably
requested by the Company.

Sub-Advisors

.  The Advisor shall be responsible, either directly or through its Affiliates,
for overseeing any Sub-Advisors it retains, either directly or through its
Affiliates, and for paying all fees and other compensation of such
Sub-Advisors.  

Article 4
AUTHORITY OF ADVISOR

General

.  All rights and powers to manage and control the day-to-day business and
affairs of the Company shall be vested in the Advisor to the fullest extent
allowed by law.  The Advisor shall have the power to delegate all or any part of
its rights and powers to manage and control the business and affairs of the
Company to such officers, employees, Affiliates, agents and representatives of
the Advisor or the Company or third parties, including the Sub-Advisors and the
Dealer Manager, as it may from time to time deem appropriate.  Any authority
delegated by the Advisor to any other Person shall be subject to applicable law
and the limitations on the rights and powers of the Advisor specifically set
forth in this Agreement or the Operating Agreement.

Powers of the Advisor

.  Subject to the express limitations set forth in this Agreement, and to the
right of the Advisor to delegate its responsibilities pursuant to Section 4.01,
the power to direct the management, operation and policies of the Company shall
to the fullest extent allowed by law be vested in the Advisor, which shall have
the power by itself and shall be authorized and empowered on behalf and in the
name of the Company to carry out any and all of the objectives and purposes of
the Company and to perform all acts and enter into and perform all contracts and
other undertakings that it may in its sole discretion deem necessary, advisable
or incidental thereto to perform its obligations under this Agreement.

8

NY 247105333v2

--------------------------------------------------------------------------------

 

Approval by the Managers

.  Notwithstanding the foregoing, the Advisor may not take any action on behalf
of the Company without the prior approval of the Board of Managers or duly
authorized committees thereof if the Operating Agreement or the Act require the
prior approval of the Board of Managers.  The prior approval of the Corporate
Governance and Conflicts Committee of the Board of Managers shall be required
for each transaction between the Company and the Advisor or its Affiliates.

4.04Fiduciary Obligation.  The Advisor has a fiduciary responsibility to the
Company and to the Members.

Article 5
BANK ACCOUNTS

The Advisor will maintain one or more bank accounts in the name of the Company
and will collect and deposit into any such account or accounts, and disburse
from any such account or accounts, any money on behalf of the
Company.  Notwithstanding the foregoing, no funds shall be commingled with the
funds of the Advisor.

Article 6
RECORDS AND FINANCIAL STATEMENTS

The Advisor, in the conduct of its responsibilities to the Company, shall
maintain adequate and separate books and records for the Company’s operations in
accordance with United States generally accepted accounting principles (“GAAP”),
which shall be supported by sufficient documentation to ascertain that such
books and records are properly and accurately recorded.  Such books and records
shall be the property of the Company and shall be available for inspection by
the Board of Managers and by counsel, auditors and other authorized agents of
the Company, at any time or from time to time during normal business
hours.  Such books and records shall include all information necessary to
calculate and audit the fees or reimbursements paid under this Agreement.  The
Advisor shall utilize procedures to attempt to ensure such control over
accounting and financial transactions as is reasonably required to protect the
Company’s assets from theft, error or fraudulent activity.  All financial
statements that the Advisor delivers to the Company shall be prepared on an
accrual basis in accordance with GAAP, except for special financial reports
which by their nature require a deviation from GAAP.  The Advisor shall maintain
necessary liaison with the Company’s independent accountants and shall provide
such accountants with such reports and other information as the Company shall
request.

Article 7
LIMITATION ON ACTIVITIES

Notwithstanding any provision in this Agreement to the contrary, the Advisor
shall not take any action which, in its sole judgment made in good faith, would
(i) jeopardize the Company’s status as a “partnership” for federal income tax
purposes or would result in the Company being classified as a “publicly traded
partnership” within the meaning of Section 7704(b) of the Code or any rules,
regulations or safe-harbor guidelines promulgated thereunder, (ii) subject the
Company to regulation under the Investment Company Act of 1940, as amended,
(iii) violate any law, rule or regulation of any governmental body or agency
having jurisdiction over the Company or its

9

NY 247105333v2

--------------------------------------------------------------------------------

 

Securities, or (iv) violate the Operating Agreement.  In the event an action
would violate any of (i) through (iv) of the preceding sentence but such action
has been ordered by the Board of Managers acting on behalf of the Company, the
Advisor shall notify the Board of Managers of the Advisor’s judgment of the
potential impact of such action and shall refrain from taking such action until
it receives further clarification or instructions from the Board of
Managers.  In such event the Advisor shall, to the fullest extent allowed by
law, have no liability for acting in accordance with the specific instructions
of the Board of Managers so given.  Notwithstanding the foregoing, none of the
Advisor, its Affiliates, the Sub-Advisors and none of their managers, directors,
officers, employees and equityholders, shall be liable to the Company, the Board
of Managers or the Members for any act or omission by such Persons or
individuals, except as provided in this Agreement.  THE PARTIES HERETO INTEND
THAT THE LIMITATION OF LIABILITY SET FORTH IN THIS SECTION BE CONSTRUED AND
APPLIED AS WRITTEN NOTWITHSTANDING ANY RULE OF CONSTRUCTION TO THE
CONTRARY.  WITHOUT LIMITING THE FOREGOING, THE LIMITATION OF LIABILITY SHALL, TO
THE FULLEST EXTENT ALLOWED BY LAW, APPLY NOTWITHSTANDING ANY STATE’S “EXPRESS
NEGLIGENCE RULE” OR SIMILAR RULE THAT WOULD DENY COVERAGE BASED ON A PERSON’S
SOLE, CONCURRENT OR CONTRIBUTORY ACTIVE OR PASSIVE NEGLIGENCE, GROSS NEGLIGENCE
OR STRICT LIABILITY.  IT IS THE INTENT OF THE PARTIES THAT, TO THE EXTENT
PROVIDED IN THIS SECTION, THE LIMITATION OF LIABILITY SET FORTH HEREIN SHALL, TO
THE FULLEST EXTENT ALLOWED BY LAW, APPLY TO A PERSON’S SOLE, CONCURRENT OR
CONTRIBUTORY ACTIVE OR PASSIVE NEGLIGENCE, GROSS NEGLIGENCE OR STRICT
LIABILITY.  THE PARTIES AGREE THAT THIS PROVISION IS “CONSPICUOUS” FOR PURPOSES
OF ALL STATE LAWS.

Article 8
RELATIONSHIP WITH MANAGERS AND OFFICERS

Managers, directors, officers and employees of the Advisor or any direct or
indirect Affiliate of the Advisor may serve as Managers, and as officers of the
Company, except that no manager, director, officer or employee of the Advisor or
any of its Affiliates who also is a Manager or officer of the Company shall
receive any compensation from the Company for serving as a Manager or officer
other than reasonable reimbursement for travel and related expenses incurred in
attending meetings of the Board of Managers.

Article 9
FEES

Asset Management Fees

.  The Company shall pay the Advisor in cash, as compensation for services
including those described in Article 3, an asset management fee in accordance
with this Section 9.01, as well as reimburse the Advisor for all expenses
incurred by the Advisor in connection with such services as required by Article
10.  The asset management fee shall be calculated quarterly at an annual rate of
2.00% of the Company’s Gross Assets and shall be payable quarterly in arrears
within 45 days after the end of each of the first three calendar quarters of
each fiscal year (or partial calendar quarter), and within 60 days after the end
of the final calendar quarter of each fiscal year (or partial calendar quarter),
during the term of this

10

NY 247105333v2

--------------------------------------------------------------------------------

 

Agreement. For purposes of calculating the asset management fee, the term “Gross
Assets” means the total fair value of the Company’s assets at the end of the
quarter (other than intangibles and after the deduction of associated allowances
and reserves), inclusive of borrowings used in acquiring the assets and
exclusive of any accrued but unpaid expenses at the end of such quarter, as
determined by the Advisor in its sole discretion. Asset management fees for any
partial quarter will be appropriately prorated.

Subordinated Incentive Fee on Income

(i).  The Company shall pay the Advisor in cash, as compensation for services
including those described in Article 3, a subordinated incentive fee on income
in accordance with this Section 9.02, as well as to reimburse the Advisor for
all expenses incurred by the Advisor in connection with such services as
required by Article 10.  The subordinated incentive fee on income is calculated
quarterly in arrears based upon Pre-incentive Fee Net Investment Income for the
immediately preceding quarter, and shall be subordinated to a preferred return
on Net Assets at the end of the immediately preceding quarter equal to 1.50% per
quarter (an annualized rate of 6.00%). No subordinated incentive fee on income
shall be payable in any calendar quarter in which Pre-incentive Fee Net
Investment Income does not exceed the preferred quarterly return of 1.50% (the
“Preferred Return”), on Net Assets at the end of the immediately preceding
quarter. For any calendar quarter in which pre-incentive fee net investment
income is greater than the Preferred Return, but less than 1.875% (the
“Hurdle”), the subordinated incentive fee on income shall equal the amount of
Pre-incentive Fee Net Investment Income in excess of the Preferred Return. For
any calendar quarter in which the Pre-incentive Fee Net Investment Income
exceeds the Hurdle at the end of the immediately preceding quarter, the
subordinated incentive fee on income shall equal 20% of Pre-incentive Fee Net
Investment Income.  The subordinated incentive fee on income shall be payable
quarterly in arrears within 45 days after the end of each of the first three
calendar quarters of each fiscal year (or partial calendar quarter), and within
60 days after the end of the final calendar quarter of each fiscal year (or
partial calendar quarter), during the term of this Agreement.

9.03Incentive Fee on Capital Gains.  The Company shall pay the Advisor in cash,
as compensation for services including those described in Article 3, an
incentive fee on capital gains in accordance with this Section 9.03, as well as
to reimburse the Advisor for all expenses incurred by the Advisor in connection
with such services as required by Article 10.  An incentive fee on capital gains
earned on the Company’s investments shall be determined in arrears as of the end
of each calendar year (or upon termination of this Agreement) and shall equal
20% of the Company’s incentive fee capital gains, which will equal the Company’s
realized capital gains on a cumulative basis from inception, calculated as of
the end of each calendar year, computed net of all realized capital losses and
unrealized capital depreciation on a cumulative basis, less the aggregate amount
of any previously paid capital gains incentive fees.  The incentive fee on
capital gains shall be payable annually in arrears within 60 days after the end
of each calendar year (or partial calendar year) during the term of this
Agreement.

Article 10
EXPENSES

General

.  In addition to the compensation paid to the Advisor pursuant to Article 9
hereof, the Company shall pay directly or reimburse the Advisor for all of the
expenses paid or

11

NY 247105333v2

--------------------------------------------------------------------------------

 

incurred by the Advisor or Affiliates in connection with the services provided
to the Company pursuant to this Agreement, including, but not limited to:

(i)Acquisition Expenses incurred in connection with the selection and
acquisition of assets including such expenses incurred related to assets pursued
or considered but not ultimately acquired by the Company;

(ii)the actual out-of-pocket cost of goods and services used by the Company and
obtained from entities not Affiliated with the Advisor, including brokerage fees
paid in connection with the purchase and sale of assets;

(iii)taxes and assessments on income or Assets and taxes as an expense of doing
business and any other taxes otherwise imposed on the Company and its business
or income;

(iv)out-of-pocket costs associated with insurance required in connection with
the business of the Company or by its officers and the Managers;

(v)all out-of-pocket expenses in connection with meetings of the Board of
Managers and Members;

(vi)personnel and related employment direct costs incurred by the Advisor or
Affiliates (a) in performing the services described in Section 3.04 and in
providing professional services for the Company in-house, including legal
services, tax services, internal audit services, technology-related services and
services in connection with compliance with the Sarbanes-Oxley Act of 2002, or
(b) as otherwise approved by Independent Managers, including but not limited to
salary, benefits, burdens and overhead of all employees directly involved in the
performance of such services, plus all out-of-pocket costs incurred;

(vii)out-of-pocket expenses of maintaining communications with Members,
including the cost of preparation, printing, and mailing annual reports and
other Member reports, proxy statements and other reports required by
governmental entities;

(viii)audit, accounting and legal fees, and other fees for professional services
relating to the operations of the Company and all such fees incurred at the
request, or on behalf of, the Independent Managers or any committee of the Board
of Managers;

(ix)out-of-pocket costs for the Company to comply with all applicable laws,
regulation and ordinances;

(x)all other out-of-pocket costs incurred by the Advisor in performing its
duties hereunder; and

(xi)all other out-of-pocket costs necessary for the operation of the Company and
its assets.

The Company shall also reimburse the Advisor or Affiliates of the Advisor for
all expenses incurred on behalf of the Company prior to the original execution
of this Agreement.  Notwithstanding anything to the contrary herein, the Company
shall not reimburse the Advisor for

12

NY 247105333v2

--------------------------------------------------------------------------------

 

(i) rent or depreciation, capital equipment or other costs of its own
administrative items, (ii) salaries, fringe benefits, travel expenses and other
administrative items incurred or allocated to any controlling person of the
Advisor or (iii) the salaries and benefits paid to the Company’s named executive
officers.  For purposes of this Section 10.01, “controlling person” means
persons with responsibilities similar to those of an executive, or a member of
the Board of Managers, or any person who holds more than 10% of the Advisor’s
equity securities or who has the power to control the Advisor.

Reimbursement to Advisor

.  Expenses incurred by the Advisor on behalf of the Company and payable
pursuant to this Section 10 shall be reimbursed to the Advisor within 10 days
after the Advisor provides the Company with an invoice and/or supporting
documentation relating to such reimbursement.

10.03Organization and Offering Expenses.  The Company shall reimburse the
Advisor and its Affiliates for Organization and Offering Expenses it may incur
on the Company’s behalf but only to the extent that the reimbursement would not
cause the selling commissions, the Dealer Manager fees and the other
Organization and Offering Expenses borne by the Company to exceed 15.0% of Gross
Proceeds of each Offering as of the date of the reimbursement.  The total amount
of all Organization and Offering Expenses shall be reasonable and shall be
included in Front End Fees for purposes of the limit on such Front End Fees set
forth in Section 10.05.

10.04Operating Expenses.  The Company shall reimburse the expenses incurred by
the Advisor or its Affiliates in connection with providing administrative and
other operational services under Sections 3.02 through 3.08.

Limitation on Fees and Expenses



.  All Front End Fees shall be reasonable and shall not exceed 18% of the Gross
Proceeds of any offering, regardless of the source of payment The percentage of
Gross Proceeds of any offering committed to Investment in Company Assets shall
be at least 82%. All items of compensation to underwriters or dealers,
including, but not limited to, selling commissions, expenses, rights of first
refusal, consulting fees, finders’ fees and all other items of compensation of
any kind or description paid by the Company, directly or indirectly, shall be
taken into consideration in computing the amount of allowable Front End Fees.

 

Article 11
OTHER SERVICES

Should (i) the Company request that the Advisor or any manager, officer or
employee thereof render services for the Company other than as set forth in this
Agreement or (ii) there are changes to the regulatory environment in which the
Advisor or Company operates that would increase significantly the level of
services performed such that the costs and expenses borne by the Advisor for
which the Advisor is not entitled to separate reimbursement for personnel and
related employment direct costs and overhead under Article 10 of this Agreement
would increase significantly, such services shall be separately compensated at
such rates and in such amounts as are agreed by the Advisor and the Independent
Managers, subject to the limitations contained in the Operating Agreement, and
shall be deemed to be “other services” pursuant to the terms of this Agreement.

13

NY 247105333v2

--------------------------------------------------------------------------------

 

Article 12
RELATIONSHIP OF ADVISOR AND COMPANY; OTHER ACTIVITIES AND OBLIGATIONS OF THE
ADVISOR

Relationship

.  To the fullest extent allowed by law, the Company and the Advisor are not
partners or joint venturers with each other, and nothing in this Agreement shall
be construed to make them such partners or joint venturers.  Nothing herein
contained shall prevent the Advisor from engaging in other activities,
including, without limitation, the rendering of advice to other Persons and the
management of other programs advised, sponsored or organized by the Advisor or
its Affiliates.  Nor shall this Agreement limit or restrict the right of any
manager, director, officer, employee, or equityholder of the Advisor or its
Affiliates to engage in any other business or to render services of any kind to
any other Person.  The Advisor may, with respect to any investment in which the
Company is a participant, also render advice and service to each and every other
participant therein.  The Advisor shall promptly disclose to the Board of
Managers the existence of any condition or circumstance, existing or
anticipated, of which it has knowledge, which creates or could create a conflict
of interest between the Advisor’s obligations to the Company and its obligations
to or its interest in any other Person.

Time Commitment

.  The Advisor shall, and shall cause its Affiliates and their respective
employees, officers and agents to, devote to the Company such time as shall be
reasonably necessary to conduct the business and affairs of the Company in an
appropriate manner consistent with the terms of this Agreement.  The Company
acknowledges that the Advisor and other Affiliates of TriLinc and their
respective employees, officers and agents may also engage in activities
unrelated to the Company and may provide services to Persons other than the
Company or any of its Affiliates.

Investment Opportunities and Allocation

.  The Advisor shall be required to use commercially reasonable efforts to
present a continuing and suitable investment program to the Company which is
consistent with the investment policies and objectives of the Company, but
neither the Advisor nor any Affiliate of the Advisor shall be obligated
generally to present any particular investment opportunity to the Company even
if the opportunity is of character which, if presented to the Company, could be
taken by the Company.  In the event an investment opportunity is identified, the
allocation procedures set forth in the Company’s allocation policy adopted by
the Board (as may be amended from time to time) shall govern the allocation of
the opportunity among the Company and Affiliates of the Advisor.

12.04Representations of the Advisor.  The Advisor represents to the Company that
it will obtain any necessary licenses, permits or registrations to perform its
obligations hereunder.

Article 13
THE TRILINC NAME

TriLinc and its Affiliates have a proprietary interest in the name
“TriLinc”.  TriLinc hereby grants to the Company a non-transferable,
non-assignable, non-exclusive royalty-free right and license to use the name
“TriLinc” during the term of this Agreement.  Accordingly, and in recognition of
this right, if at any time the Company ceases to retain TriLinc or an Affiliate
thereof to perform the services of Advisor, the Company will, promptly after
receipt of written request

14

NY 247105333v2

--------------------------------------------------------------------------------

 

from TriLinc, cease to conduct business under or use the name “TriLinc” or any
derivative thereof and the Company shall change the name of the Company to a
name that does not contain the name “TriLinc” or any other word or words that
might, in the reasonable discretion of TriLinc, be susceptible of indication of
some form of relationship between the Company and TriLinc or any Affiliate
thereof.  At such time, the Company will also make any changes to any
trademarks, servicemarks or other marks necessary to remove any references to
the word “TriLinc”.  Consistent with the foregoing, it is specifically
recognized that TriLinc or one or more of its Affiliates has in the past and may
in the future organize, sponsor or otherwise permit to exist other investment
vehicles and financial and service organizations having “TriLinc” as a part of
their name, all without the need for any consent (and without the right to
object thereto) by the Company.

Article 14
TERM AND TERMINATION OF THE AGREEMENT

Term

.  This Agreement shall have an initial term of one year from the date of the
Agreement.  This Agreement may be renewed for an unlimited number of successive
one-year terms upon mutual consent of the parties.  Any such renewal must be
approved by a majority of the Independent Managers.  The Company (through the
Independent Managers) will evaluate the performance of the Advisor annually
before renewing the Agreement, and each such renewal shall be for a term of no
more than one year.

Termination by Either Party

.  This Agreement may be terminated upon 120 days’ written notice without cause
or penalty by either party.  If the Advisor fails to give such notice, the
withdrawing Advisor shall pay all expenses incurred as a result of its
withdrawal.

Termination by the Company

.  This Agreement may be terminated immediately by the Company upon (i) any
fraudulent conduct, criminal conduct, willful misconduct or the negligent breach
of fiduciary duty of or by the Advisor, (ii) a material breach of this Agreement
by the Advisor not cured within 30 days after the Advisor receives written
notice of such breach, or (iii) an event of the bankruptcy of the Advisor or
commencement of any bankruptcy or similar insolvency proceedings of the Advisor.

Termination by the Advisor

.  This Agreement may be terminated immediately by the Advisor in the event of
(i) the bankruptcy of the Company or commencement of any bankruptcy or similar
insolvency proceedings of the Company, or (ii) any material breach of this
Agreement by the Company not cured by the Company within 30 days after written
notice thereof.

Payments on Termination and Survival of Certain Rights and Obligations

.  

(i)After the Termination Date, the Advisor shall not be entitled to compensation
for further services hereunder except it shall be entitled to receive from the
Company within 30 days after the effective date of such termination all unpaid
reimbursements of expenses and all earned but unpaid fees payable to the Advisor
prior to termination of this Agreement.

(ii)The Advisor shall promptly upon termination:

15

NY 247105333v2

--------------------------------------------------------------------------------

 

(a)pay over to the Company all money collected pursuant to this Agreement, if
any, after deducting any accrued compensation and reimbursement for its expenses
to which it is then entitled;

(b)deliver to the Managers a full accounting, including a statement showing all
payments collected by it and a statement of all money held by it, covering the
period following the date of the last accounting furnished to the Managers;

(c)deliver to the Managers all assets and documents of the Company then in the
custody of the Advisor; and

(d)cooperate with the Company to provide an orderly transition of advisory
functions.

Upon the expiration or termination of this Agreement, neither party shall have
any further rights or obligations under this Agreement, except that Articles 13,
14, 16 and 17 shall survive the termination or expiration of this Agreement.

Other Matters.

14.07  Upon termination of this Agreement, the Company may terminate the
Advisor’s interest in the Company’s revenues, expenses, income, losses,
distributions and capital by payment of an amount equal to the then present fair
market value of the terminated Advisor’s interest, determined by agreement of
the terminated Advisor and the Company. If the Company and the Advisor cannot
agree upon such amount, then such amount will be determined in accordance with
the then current rules of the American Arbitration Association. The expenses of
such arbitration shall be borne equally by the terminated Advisor and the
Company.

Article 15
ASSIGNMENT

This Agreement shall not be assigned by the Advisor without the consent of the
Company, which consent shall be approved by a majority of the Independent
Managers, provided that (a) the Advisor may assign any rights to receive fees or
other payments under this Agreement without obtaining the approval of the
Company, and (b) the Advisor may assign or delegate any or all of its other
rights or obligations to any subsidiary of the Advisor, without obtaining the
approval of the Company, if such assignment or delegation does not constitute an
“assignment” within the meaning of the Investment Advisers Act of 1940.  This
Agreement shall not be assigned by the Company without the consent of the
Advisor.

Article 16
INDEMNIFICATION AND LIMITATION OF LIABILITY

Indemnification by the Company

.  The Company shall indemnify and hold harmless the Advisor and its Affiliates,
including their respective managers, officers, directors, partners and
employees, from all liability, claims, damages or losses arising in the
performance of their duties hereunder, and related expenses, including
reasonable attorneys’ fees, to the extent such liability, claims, damages or
losses and related expenses are not fully reimbursed by insurance, subject to
any limitations imposed by the laws of the State of Delaware and the Operating
Agreement, provided that:  (i) the Advisor and its Affiliates, as applicable,
have

16

NY 247105333v2

--------------------------------------------------------------------------------

 

determined that the course of conduct which caused the loss or liability was in
the best interests of the Company, (ii) the Advisor and its Affiliates, as
applicable, were acting on behalf of or performing services for the Company,
(iii) the indemnified claim was not the result of negligence, misconduct, or
fraud of the indemnified person or resulted from a breach of the agreement by
the Advisor and (iv) in the event the loss, liability or expense arises from or
out of an alleged violation of federal or state securities laws by the Advisor
or its Affiliates, the conditions set forth in at least one of clauses (i), (ii)
or (iii) of Section 17.2(b) of the Operating Agreement must be satisfied
(deeming, for purposes of this Agreement, that the Advisor and its Affiliates
are each an “Indemnitee” as such term is used in such clauses) for the Company
to provide such indemnification.  Any indemnification of the Advisor or its
Affiliates may be made only out of the assets of the Company and not from the
Members.

Indemnification by the Advisor

.  The Advisor shall indemnify and hold harmless the Company from contract or
other liability, claims, damages, taxes or losses and related expenses,
including attorneys’ fees, to the extent that such liability, claims, damages,
taxes or losses and related expenses are not fully reimbursed by insurance and
are incurred by reason of the Advisor’s or any Sub-Advisor’s bad faith, fraud,
willful misconduct or reckless disregard of its duties, but the Advisor shall
not be held responsible for any action of the Board of Managers in following or
declining to follow any of the Advisor’s advice or recommendation.  THE PARTIES
HERETO INTEND THAT THE INDEMNITIES SET FORTH IN THIS AGREEMENT BE CONSTRUED AND
APPLIED AS WRITTEN NOTWITHSTANDING ANY RULE OF CONSTRUCTION TO THE
CONTRARY.  WITHOUT LIMITING THE FOREGOING, THE INDEMNITIES SHALL, TO THE FULLEST
EXTENT ALLOWED BY LAW, AND TO THE EXTENT PROVIDED IN THIS AGREEMENT, APPLY
NOTWITHSTANDING ANY STATE’S “EXPRESS NEGLIGENCE RULE” OR SIMILAR RULE THAT WOULD
DENY COVERAGE BASED ON AN INDEMNIFIED PERSON’S SOLE, CONCURRENT OR CONTRIBUTORY
ACTIVE OR PASSIVE NEGLIGENCE OR STRICT LIABILITY OR GROSS NEGLIGENCE.  IT IS THE
INTENT OF THE PARTIES THAT, TO THE EXTENT PROVIDED IN THIS AGREEMENT, THE
INDEMNITIES SET FORTH HEREIN SHALL, TO THE FULLEST EXTENT ALLOWED BY LAW, APPLY
TO AN INDEMNIFIED PERSON’S SOLE, CONCURRENT OR CONTRIBUTORY ACTIVE OR PASSIVE
NEGLIGENCE OR STRICT LIABILITY OR GROSS NEGLIGENCE.  THE PARTIES AGREE THAT THIS
PROVISION IS “CONSPICUOUS” FOR PURPOSES OF ALL STATE LAWS.

16.03Advisor’s Liability

(i)Notwithstanding any other provisions of this Agreement, in no event shall the
Company make any claim against Advisor or its Affiliates on account of any good
faith interpretation by Advisor of the provisions of this Agreement (even if
such interpretation is later determined to be a breach of this Agreement) or any
alleged errors in judgment made in good faith and in accordance with this
Agreement in connection with the operations of the Company hereunder by Advisor
or the performance of any advisory or technical services provided by or arranged
by the Advisor.  The provisions of this Section 16.03(i) shall not be deemed to
release Advisor from liability for its gross negligence.

17

NY 247105333v2

--------------------------------------------------------------------------------

 

(ii)The Company shall not object to any expenditure made by the Advisor in good
faith in the course of its performance of its obligations under this Agreement
or in settlement of any claim arising out of the operation of the Company unless
such expenditure is specifically prohibited by this Agreement.  The provisions
of this Section 16.03(ii) shall not be deemed to release Advisor from liability
for its gross negligence.

(iii)IN NO EVENT WILL EITHER PARTY BE LIABLE FOR DAMAGES BASED ON LOSS OF
INCOME, PROFIT OR SAVINGS OR INDIRECT, INCIDENTAL, CONSEQUENTIAL, EXEMPLARY,
PUNITIVE OR SPECIAL DAMAGES OF THE OTHER PARTY OR PERSON, INCLUDING THIRD
PARTIES, EVEN IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES
IN ADVANCE, AND ALL SUCH DAMAGES ARE EXPRESSLY DISCLAIMED.

(iv)THE PARTIES HERETO INTEND THAT THE RELEASE FROM LIABILITY SET FORTH IN
SECTION 16.03 BE CONSTRUED AND APPLIED AS WRITTEN NOTWITHSTANDING ANY RULE OF
CONSTRUCTION TO THE CONTRARY.  WITHOUT LIMITING THE FOREGOING, THE RELEASE FROM
LIABILITY SHALL, TO THE FULLEST EXTENT ALLOWED BY LAW, APPLY NOTWITHSTANDING ANY
STATE’S “EXPRESS NEGLIGENCE RULE” OR SIMILAR RULE THAT WOULD DENY COVERAGE BASED
ON A PERSON’S SOLE, CONCURRENT OR CONTRIBUTORY ACTIVE OR PASSIVE NEGLIGENCE OR
STRICT LIABILITY.  IT IS THE INTENT OF THE PARTIES THAT, TO THE EXTENT PROVIDED
IN SECTION 16.03, THE RELEASE FROM LIABILITY SET FORTH HEREIN SHALL, TO THE
FULLEST EXTENT ALLOWED BY LAW, APPLY TO A RELEASED PERSON’S SOLE, CONCURRENT OR
CONTRIBUTORY ACTIVE OR PASSIVE NEGLIGENCE OR STRICT LIABILITY.  THE PARTIES
AGREE THAT THIS PROVISION IS “CONSPICUOUS” FOR PURPOSES OF ALL STATE LAWS.

(v)NOTWITHSTANDING THE FOREGOING, NOTHING CONTAINED IN THIS ARTICLE 16 OR
ELSEWHERE IN THIS AGREEMENT SHALL CONSTITUTE A WAIVER BY THE COMPANY OF ANY OF
ITS LEGAL RIGHTS UNDER APPLICABLE U.S. FEDERAL SECURITIES LAWS, OR ANY OTHER
APPLICABLE LAWS, WHOSE APPLICABILITY IS LEGALLY PROHIBITED FROM BEING
CONTRACTUALLY WAIVED.

Article 17

MISCELLANEOUS

Notices

.  Any notice, report or other communication required or permitted to be given
hereunder shall be in writing unless some other method of giving such notice,
report or other communication is required by the Operating Agreement, or
accepted by the party to whom it is given, and shall be given by being delivered
by hand or by overnight mail or other overnight delivery service to the
addresses set forth herein:

To the Company or the Managers:

18

NY 247105333v2

--------------------------------------------------------------------------------

 

TriLinc Global Impact Fund, LLC
1230 Rosecrans Ave, Suite 605,

Manhattan Beach, California 90266

Attention:

To the Advisor:

TriLinc Advisors, LLC
1230 Rosecrans Ave, Suite 605,

Manhattan Beach, California 90266

Attention:

Either party may at any time give notice in writing to the other party of a
change in its address for the purposes of this Section 17.01.

Modification

.  This Agreement shall not be changed, modified, terminated, or discharged, in
whole or in part, except by an instrument in writing signed by all parties
hereto, or their respective successors or assignees.

Severability

.  The provisions of this Agreement are independent of and severable from each
other, and no provision shall be affected or rendered invalid or unenforceable
by virtue of the fact that for any reason any other or others of them may be
invalid or unenforceable in whole or in part.

Construction

.  The provisions of this Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware applicable to contracts to be
made and performed entirely in such state.

Entire Agreement

.  This Agreement contains the entire agreement and understanding between the
parties hereto with respect to the subject matter hereof, and supersedes all
prior and contemporaneous agreements, understandings, inducements and
conditions, express or implied, oral or written, of any nature whatsoever with
respect to the subject matter hereof.  The express terms hereof control and
supersede any course of performance and/or usage of the trade inconsistent with
any of the terms hereof.  This Agreement may not be modified or amended other
than by an agreement in writing.

Waiver

.  Neither the failure nor any delay on the part of a party to exercise any
right, remedy, power or privilege under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, remedy, power or
privilege preclude any other or further exercise of the same or of any other
right, remedy, power or privilege, nor shall any waiver of any right, remedy,
power or privilege with respect to any occurrence be construed as a waiver of
such right, remedy, power or privilege with respect to any other occurrence.  No
waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.

Gender

.  Words used herein regardless of the number and gender specifically used,
shall be deemed and construed to include any other number, singular or plural,
and any other gender, masculine, feminine or neuter, as the context requires.

19

NY 247105333v2

--------------------------------------------------------------------------------

 

Titles Not to Affect Interpretation

.  The titles of Articles and Sections contained in this Agreement are for
convenience only, and they neither form a part of this Agreement nor are they to
be used in the construction or interpretation hereof.

Counterparts

.  This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original as against any party whose signature appears
thereon, and all of which shall together constitute one and the same
instrument.  This Agreement shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties reflected hereon as the signatories.

[The remainder of this page is intentionally left blank.  Signature page
follows.]

 

20

NY 247105333v2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Second Amended and
Restated Agreement as of the date and year first above written.

 

TriLinc Advisors, LLC

 

 

By:/s/ Gloria S. Nelund

Name:Gloria S. Nelund

Title:Chief Executive Officer

 

 

 

 

TriLinc Global Impact Fund, LLC

 

 

By:/s/ Gloria S. Nelund

Name:Gloria S. Nelund

Title:Chief Executive Officer

 

 

 

 

 

21

NY 247105333v2